DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed as a result of Terminal Disclaimers filed on June 22, 2022.
3.	The closest relevant art is Gorg et al (8,409,312 B2) wherein Gorg et al teach a method for production of a filter element (2) provided with a sealing part (3) wherein the sealing material in the non-cured state is introduced into a casing chamber between at least two tundish parts (11 & 15) wherein the casing chamber is arranged so that sealing surfaces (10, 13, 14) are formed on opposite chamber walls of the sealing part (3) and that a compensation space (17) for the expansion of the sealing material is provided in the casing chamber or connected to the casing chamber, wherein the compensation end face (6) of the sealing part (3) projecting into the compensation space (17) differs from the sealing surfaces (10, 13, 14) (see details of Figs. 3 & 5).  Gorg et al further teach polyurethane as a sealing material (col. 5, lines 61 -64), the end face of the sealing part (3) abutting at least one sealing surfaces (10, 13, 14) on the sealing part (3) (see details of Figs. 11 & 12), the compensation space (17) arranged as a closed space with one tundish part (11), the compensation space (17) being limited by both tundish pars (11, 15) and at least one side of the sealing part (3) provided with a chamfer (see “chamfered" portion of sealing parts in Figs. 11 & 12). (See also detailed Figs. 3, 5 and 6-14, col. 5, line 51 through col. 7, line 12).
4.	Claims 1-10 of this instant patent application differ from the disclosure of Gorg et al in that the method of using a casting apparatus to cast or mold a sealing part onto the filter element wherein the filter element (5) or filter media is abutting the first and second tundish parts such the filter element abuts against the first tundish part (2) and the second tundish part (3), or the first tundish part to be received directly against the filter media on the lateral side of the filter element (5) and the second tundish part received directly against the filter media at the flow face of the filter element (see Applicant's Figure 3).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 27, 2022